Citation Nr: 1619659	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  13-06 481A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected conditions. 

2. Entitlement to service connection for hypertension, to include as secondary to service-connected conditions. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to November 1991. 
 
This matter is before the Board of Veterans' Appeals (Board) on appeal from May 2011 and November 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In November 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file.  After the hearing, the Veteran submitted additional evidence, along with a waiver of AOJ consideration. 

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's sleep apnea was not incurred in service, nor was it caused by his service-connected back condition or mood disorder.

2. The Veteran's sleep apnea is aggravated by the Veteran's medications for his service-connected lumbar strain (back condition).





CONCLUSIONS OF LAW

1. The criteria for direct service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).

2. The criteria for service connection for obstructive sleep apnea based on aggravation by the service-connected back condition have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163  (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may also be secondary.  38 C.F.R. § 3.310.  The evidence must demonstrate an etiological relationship between a service-connected disability or disabilities and the condition said to be proximately due to the service-connected disability or disabilities.  See Buckley v. West, 12 Vet. App. 76, 84 (1998).  Secondary service connection may also be warranted for a nonservice-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Before deciding a claim, the Board is required to evaluate all relevant evidence of the record on appeal, including lay and medical evidence.  See 38 U.S.C.A. 
§ 7104(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Lay evidence may be competent and sufficient to establish a claim for service connection.  Specifically, lay evidence may be sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, a layperson is competent to report the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that a veteran is competent to report on that of which he or she has personal knowledge).  

The Board must then determine whether the evidence is credible or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of the relevant evidence, the Board must then weigh its probative value.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 
38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Obstructive Sleep Apnea Analysis

At the time the Veteran filed his claim for sleep apnea, he alleged it was secondary to his service-connected mood disorder and back condition.  During the Board hearing, the Veteran contended that he did not know that he had sleep apnea in service, but he recently realized that his snoring at the time was a symptom of sleep apnea.  The Veteran reported that he visited sick hall for snoring, and that he was separated and placed with another snorer. 

The Veteran's wife and fellow servicemen submitted lay statements alleging the Veteran's sleep problems began after he injured his back in service.  Specifically, Mr. T.D. stated that the Veteran was restless and fitful during sleep due to the pain and that "nobody could bunk" with the Veteran as a result. 

In a statement submitted in September 2014, the Veteran claimed he did not file for sleep apnea at the same time as his back because he did not have an issue nor had he "ever had an issue with sleep issues."  Instead, he alleges that the sleep apnea symptoms developed as his medications increased and his wife alerted him of his symptoms in 2013. 

The Veteran's service records, which appear to be complete, do not show complaints of or treatment for sleep apnea or related issues.  The Veteran was treated for a number of ailments, however, including allergies, pharyngitis, and sprains.  There is no separation examination and the Veteran's service records indicate the Veteran declined exit treatment.  At the Board hearing, the Veteran contended that he chose the quickest path to separation without realizing that he would not receive a separation examination. 

The Veteran was diagnosed with obstructive sleep apnea following a private sleep study that was conducted in July 2013.  The Veteran underwent another private sleep study in February 2014.  The physician diagnosed him with obstructive sleep apnea syndrome and stated that "although the patient most likely had sleep apnea syndrome previously with his anatomy noted this cannot be discerned without question."  He opined that "[the Veteran's] pain medication is most likely a contributing factor to his obstructive sleep apnea syndrome, as they cause somnolence and relax the upper airway muscles and they also can cause daytime somnolence."  

The Veteran was afforded a VA examination in June 2014 to assist in determining the etiology of the Veteran's sleep apnea.  At the hearing, the Veteran reported that his condition began in 2000.  The examiner opined that the Veteran's sleep apnea was less likely than not incurred in or caused by service.  The examiner noted the findings from the February 2014 sleep study and stated that the Veteran's "[s]leep apnea is clearly due to morbid obesity with BMI of 41.6 at this time."  The examiner further stated that "[p]ain medication will make this situation worse by further causing relaxation of the airway."  The examiner opined "[i]f in fact [the Veteran] did have weight gain in service due to back injury with associated symptoms of snoring and fatigue it is at least as likely as not that current sleep apnea is a continuum of same issue presumed to have been present in service by hx as provided by [the Veteran]."  

At the Board hearing in November 2015, the Veteran testified that the VA examiner's findings were inadequate because the examiner focused solely on the Veteran's weight and did not address his back pain and medications.  He also reported that he weighed approximately 260-270 pounds upon separation from service and that he weighed approximately 340 pounds at the time of the hearing.  

In consideration of the lay and medical evidence, the Board finds that the Veteran's sleep apnea was not incurred in, or is otherwise directly related to, service.   While the Veteran, his wife, and his fellow servicemen are competent to attest to observable symptomatology, such as snoring or fitful sleep, they do not have the requisite knowledge, training, or experience necessary to render a diagnosis of sleep apnea.  Jandreau, 492 F.3d 1372.  Sleep apnea is a medically-complex condition that requires diagnostic testing to establish.  See Kahana, 24 Vet. App. at 437 (recognizing an ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  The Board thus considered this evidence to the extent that it spoke to observable symptoms the Veteran experienced. 

Moreover, the Board finds that the Veteran's statements regarding the onset of his sleep issues have been inconsistent.  Specifically, the Veteran alleged in September 2014 that his sleep issues began as a result of his increased medications.  In his appeal, he stated that he did not file for sleep apnea when he filed for his back in 2010 because he had never had sleep issues.  He reported to the VA examiner, however, that his sleep condition began in 2000.  He also alleged at the Board hearing that his sleep issues may have begun in service.  Because the Veteran's accounts of the onset his sleep issues have been inconsistent with each other and are outweighed by more credible and probative evidence of record, they are not credible and the Board accords them no probative value.

The Board found other evidence more probative of the Veteran's sleep apnea onset.  This includes the lack of complaint of or treatment for sleep apnea or related issues in service.  Although the Veteran stated that he presented to sick hall for sleep issues, the service treatment records do not show any complaint of or treatment for sleep issues and thus weigh against a finding the sleep apnea began in service.  See Kahana, 24 Vet. App. at 438 (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); Cf. AZ v. Shinseki, 731 F.3d 1303, 1315-18 (Fed. Cir. 2013).  Additionally, the Board's determination is supported by the significant period of time between separation from service and sleep apnea diagnosis.

The Board notes that the VA examiner opined that the Veteran's sleep apnea would be service-connected despite the delayed diagnosis, but only if the Veteran had weight gain in service as well as associated symptoms of fatigue and snoring.  It is impossible to determine this from the available evidence.  The entrance examination notes a weight of approximately 170 pounds when the Veteran was 18-19 years old.  Although he testified that he weighed approximately 260-270 pounds at the time of separation, there is nothing to show this.  As noted above, he did not undergo a separation examination, and none of the in-service treatment in 1990-91 (including all the treatment around the time of his back injury) contain weight information.  The earliest post-service medical records are dated in 2008 and by then the Veteran was over 300 pounds.  It is purely speculative how much the Veteran weighed at the time he left service, and over what period of time he gained weight, as the first post-service weight shown in the record is over 15 years after service.  It is also not shown that any of the reported weight gain was due to his back condition as opposed to other medical or dietary reasons.  Therefore, direct service connection cannot be granted on this basis since the evidence does not establish weight gain during service following the back injury.  

Although initially raised as a potential theory of entitlement, there is no suggestion in the evidence that the Veteran's service-connected mood disorder caused or aggravated his sleep apnea.  

There is also no suggestion in the evidence that the Veteran's service-connected back condition caused his sleep apnea.  However, the Board finds that the Veteran's sleep apnea has been aggravated by the Veteran's back condition.  The Board relied on the February 2014 sleep study report in which the physician indicated that the Veteran's medication was likely a contributing factor.  The VA examiner concurred with this determination, stating that "[p]ain medication will make this situation worse by further causing relaxation of the airway." (emphasis added).  Therefore, while the VA examiner concluded the sleep apnea is due to the Veteran's obesity, the condition is worsened by the fact that the pain medications he takes for his service-connected back condition relax the airway further.  Therefore, service connection is granted for the extent the Veteran's current sleep apneal has been aggravated by medications for his service-connected back condition.  38 C.F.R. § 3.310.  

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  Upon receipt of a complete or substantially complete application, VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In addition, VA must request that the claimant provide any evidence in the claimant's possession that pertains to the claim.          38 C.F.R. § 3.159(b). 

The Board finds that the VCAA notice requirements have been satisfied regarding the Veteran's claim.  In December 2010, the RO mailed the Veteran a preadjudicatory letter that outlined the evidence required to substantiate the claim, and the Veteran's and VA's respective responsibilities in obtaining that evidence.  Moreover, the letter requested that the Veteran provide any evidence in his possession, including relevant treatment records and supporting lay statements.  Thus, the Veteran received all required notice. 

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that VA has satisfied its duty to assist.  The claims file contains the Veteran's service treatment records, VA and private medical treatment records, the Veteran's statements, and supporting "buddy" statements.  Additionally, the Veteran was afforded a VA examination in June 2014 to assist in determining the nature and etiology of the Veteran's condition.  

Additionally the Veteran provided testimony at a video hearing in November 2015.  During the hearing for a claim on appeal, a Veterans Law Judge has a duty to fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  In the present case, the undersigned Veterans Law Judge clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information as to the dates and locations of treatment when appropriate.  The hearing focused on the elements necessary to substantiate his claims and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claim.  The Board finds that VA fully complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant.  


ORDER

Service connection for obstructive sleep apnea, on a direct basis, is denied. 

Service connection for obstructive sleep apnea, as aggravated by the Veteran's service-connected back disability, is granted. 


REMAND

The Board finds that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim for hypertension.  

The Veteran has not been afforded a VA examination for his hypertension and the Board finds that one is necessary.  First, the earliest private medical evidence is dated in April 2008.  At that time, the Veteran relayed a history of being told in the past his blood pressure was high; however, he was not taking any medications.  A diagnosis of uncontrolled hypertension was made at that time.  The Veteran testified that he was unable to seek medical care prior to 2008 because of his financial situation and lack of insurance.  The service treatment records do show some elevated blood pressure readings and concern over his readings in 1985, and there were a couple slightly elevated readings in the 1990-91 timeframe.  With evidence of some higher blood pressure readings in service, an opinion is needed on direct service connection.  Furthermore, the Veteran asserts that his hypertension is aggravated by his service-connected back condition, and the medical evidence shows that the Veteran has consistently made the same complaints during treatment.  An opinion should be sought on this question as well.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination for purposes of determining the nature, extent, and etiology of his currently-diagnosed hypertension.  The examiner should review the claims folder, to include this remand.  All necessary testing should be conducted.  The examiner should provide an opinion on the following: 

a) Whether it is as least likely as not (a 50 percent probability or greater) that the Veteran's hypertension had its onset in service.  See, e.g., blood pressure readings of 132/92 and 138/90 in June 1985, 140/90 in May 1990, and 144/92 in October 1991.

b) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's hypertension is caused by his service-connected back disability. 

c) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's hypertension is aggravated by his service-connected back disability (to include pain medications).

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

If aggravation is found, the examiner is requested to discuss the baseline level of hypertension prior to the onset of aggravation.

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2. After completing the above, the claim must be readjudicated.  The RO should address hypertension on both a direct and secondary basis.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


